As filed with the Securities and Exchange Commission on November 7, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09447 Jacob Funds Inc. (Exact name of Registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) (424)-237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Jacob Internet Fund Jacob Small Cap Growth Fund Jacob Micro Cap Growth Fund Jacob Wisdom Fund Annual Report August 31, 2014 The Jacob Internet Fund, Jacob Small Cap Growth Fund and Jacob Micro Cap Growth Fund are mutual funds with the primary investment objective of long-term growth of capital. The Jacob Wisdom Fund is a mutual fund with the primary investment objective to maximize total investment return consisting of a combination of income and capital appreciation. The Jacob Internet Fund has current income as a secondary objective. Investment Adviser Jacob Asset Management of New York LLC TABLE OF CONTENTS Letter From the Manager 1 Financial Highlights 34 Industry Breakdown 5 Notes to the Financial Statements 43 Schedules of Investments 14 Report of Independent Registered Public Statements of Assets and Liabilities 26 Accounting Firm 59 Statements of Operations 28 Additional Information on Fund Expenses 60 Statements of Changes in Net Assets 30 Additional Information 63 Dear Fellow Investors, The fiscal year ending August 31, 2014 was exceptionally strong for the major stock indexes, with the S&P 500 Index up 25.25% and the NASDAQ Composite Index up 29.22%.During this period, it was especially noteworthy that there was a sizeable gap in performance between large cap stocks, as measured by the S&P 500 Index and small cap stocks, as measured by the Russell 2000 Growth Index.The returns were 25.25% and 17.30%, respectively.The market shift in favor of large cap stocks was challenging for us since our Funds (with the exception of the Jacob Wisdom Fund) tend to be heavily weighted toward smaller and more aggressive companies. While a market that favors large cap stocks does happen from time to time, it is far from typical.As such, the recent trend does not dissuade us from continuing our usual investment approach, which includes taking positions in smaller, earlier-stage companies. There are signs that the economy is picking up steam and, going forward, we expect the economy to maintain higher growth rates heading into 2015.The Federal Open Market Committee (“FOMC”) of the Fed recently reaffirmed its view that a highly accommodative stance of monetary policy remains appropriate, and we at Jacob Funds believe the Fed is unlikely to raise the target range for the federal funds (interest) rate substantially for a considerable amount of time.Though companies as a whole have generally been posting healthy profits, they are still exhibiting post-recession caution in their hiring and investment decisions.Similarly, middle class consumers have also demonstrated a good deal of caution in their spending patterns, which should come as little surprise given that wage growth as a percentage of Gross Domestic Product (“GDP”) continues to compress despite the favorable employment numbers.In addition, troubles abroad, including Europe’s experimentation with its own brand of quantitative easing, are likely to engender capital flight into U.S. fixed income assets.All of this could add up to a Goldilocks scenario for domestic equity investors (i.e., sustained moderate economic growth), and thus a potential recipe for positive total and relative returns in the near term. Jacob Internet Fund Jacob Internet Fund was up 18.37% for the fiscal year ended August 31, 2014, though the NASDAQ returned 29.22%.As stated earlier, the main contributor to underperformance was the unusual market preference toward larger cap stocks this year.While the Fund’s top holdings are large companies, we still keep a significant portion of our holdings in small and mid-cap companies. Apple and Facebook, two of the Fund’s largest positions, were both top performers.Yahoo, another large cap name, has been a very rewarding investment in the high-growth Chinese e-commerce market, hitting a new high ahead of Alibaba’s historic IPO in September (Yahoo held a 22.4% stake, which will be reduced by about 5% after the IPO).Tencent also performed very well heading into August, sharing in investor excitement over Chinese Internet plays. We took advantage of the sizable spring correction to add some new holdings at attractive valuations.We purchased Amazon and Twitter, two companies we have long admired, after significant price drops. Another new addition is Applied Optoelectronics, a provider of fiber-optic networking products for cable, telecom and data centers.It is an important supplier to the new fiber to home initiatives, as well as the continued investments in new data centers.Specifically, they should benefit from the Google Fiber build-out, which is expected to expand to 34 additional cities over the next several years, from the current three.Google’s move to offer higher network speeds will likely lead to a competitive response from cable companies, many of which also use Applied’s technology. We also bought Numerex, a provider of machine-to-machine solutions, an investment that aims to capitalize on the revolutionary growth of the “Internet of Things” (i.e., advanced connectivity of devices, systems, and services), enabling companies to achieve new efficiencies in all aspects of their operations. Jacob Small Cap Growth Fund Jacob Small Cap Growth Fund also faced headwinds from the market shift toward larger cap stocks.The Investor Class was up 7.26% during the year ended August 31, 2014, versus the Russell 2000 Growth Index, which returned 17.30%. 1 TearLab contributed to the Fund’s underperformance (also held in Jacob Micro Cap Growth Fund).Though the company was able to quickly ramp up and distribute its innovative testing system for ophthalmologists, initial utilization rates among doctors were disappointingly low.Management has taken corrective steps to re-incentivize its sales force and better educate doctors on the tests.They’ve formed a dedicated team to help physicians with insurance reimbursement.We believe the company will overcome initial stumbles in execution and are sticking with this opportunity. We trimmed our position in Rally Software, provider of cloud-based enterprise software (also held in Jacob Micro Cap Growth Fund), as we believe the company now faces a more challenging competitive landscape than originally expected.However, at current price levels, we believe this stock still has significant growth potential. Energy stocks were among our best performers in the period, including Penn Virginia and Triangle Petroleum, two companies with great potential that have been largely overlooked by Wall Street (also held in Jacob Micro Cap Growth Fund). E-House, the leading real estate services company in China, had a rocky ride; but, despite extreme volatility, ended the fiscal period up over 80% (also held in Jacob Internet Fund). Additionally, we took advantage of market volatility to re-purchase shares of Yelp, which we previously had sold when it appreciated beyond the Funds’ market cap limit.The spring correction caused the price to drop about 50% from its peak, presenting us with the buying opportunity. Jacob Micro Cap Growth Fund Jacob Micro Cap Growth Fund was essentially flat for the year ended August 31, 2014, returning -0.25% within its Investor Class, while the Russell Microcap Growth Index was up 13.80% for the year.Focusing on only the smallest companies, this portfolio really bore the brunt of investors’ flight to large caps. Healthcare was hit hard earlier in the year, and two early-stage companies in the Fund, Curis and Derma Sciences, performed poorly.To mitigate our risk in these sectors going forward, we are increasing the number of positions we hold, and keeping each individual position weighting at lower levels.We are also seeking to invest in early-stage companies outside the drug development space.A couple of examples are medical device manufacturer iCAD, and cancer diagnostic testing providers, Cancer Genetics and Foundation Medicine. Aside from healthcare, we added BioAmber, producer of a corn-based substitute for petroleum-based chemicals used in plastics.Unlike many ‘green’ plays, BioAmber’s business plan has little need for government subsidies to reach profitability since its products provide considerable cost savings for manufacturers. In the retail sector, we bought Jamba Juice, which is making strides in transitioning toward a healthier image, including a revised menu and a much stronger emphasis on fresh juice.We also added Pizza Inn, a fast-casual restaurant with a promising new concept called Pie Five Pizza, which has been at the forefront of the trend toward customized gourmet pizzas.The company has been signing up franchisees at a rapid clip, and the first stores have received very positive reviews online. Jacob Wisdom Fund Our conservatively managed Jacob Wisdom Fund returned a robust 17.60% for the year ended August 31, 2014, while the benchmark S&P 500 Index returned 25.25%.We are pleased that this Fund succeeded in capturing more than two-thirds of the index’s upswing while maintaining its very conservative positioning.In general, we aim to capture most of the S&P’s return during a market uptrend, while positioning ourselves to minimize losses during market declines. Apple was a significant driver of growth (also held in the Jacob Internet Fund).Our largest position, it was also our best performer—returning approximately 47% for the fiscal year. We made some notable new purchases during the fiscal period ended August 31, 2014.In July, 2014 we bought Gilead Sciences, best known as the biggest maker of HIV/AIDS drugs.The company launched a Hepatitis C drug, Sovaldi, which racked up a record $6 billion in sales within six months—the biggest drug launch in history.The stock is now 2 a top position for us, and we have high expectations as Gilead seeks FDA approval on a second drug, Ledipasvir, which will be used in combination with Sovaldi. We also bought DirecTV, the second-largest pay TV provider after Comcast.Due to its pending merger with AT&T, which will create an industry behemoth, DirecTV was a top performer in the S&P 500 last year.The shares are already up nearly 20% since our purchase. In addition, we added shares of Eli Lilly, Union Pacific and Viacom.Another holding, cigarette company Lorillard, was acquired by Reynolds Tobacco at a 40% premium.We sold two holdings, Coach and Panera, in both cases due to deteriorating fundamentals. Going forward, we continue to invest in companies that present the best long-term opportunities, and seek to position all four portfolios to thrive regardless of the direction of the overall economy.Thank you for entrusting us with your investments. Ryan Jacob Chairman and Chief Investment Officer Frank Alexander Portfolio Manager Darren Chervitz Portfolio Manager Past performance is not a guarantee of future results. Performance data reflects fee waivers and in the absence of these waivers performance would be reduced. Must be accompanied or preceded by a prospectus. The opinions expressed above are those of the portfolio manager and are subject to change.Forecasts cannot be guaranteed. Mutual fund investing involves risk; loss of principal is possible.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater in emerging markets.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.There are more specific risks inherent in investing in the Internet area, particularly with respect to smaller capitalized companies and the high volatility of Internet stocks.The Funds can invest in small-and mid-cap securities which involve additional risks such as limited liquidity and greater volatility.Investments in micro capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources.Micro cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price.In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Investments in real estate related instruments may be affected by economic, legal, cultural, environmental or technological factors that affect property values, rents or occupancies of real estate related to the Fund’s holdings.The performance of REITs depends on how well the REIT manages the properties it owns.Diversification does not assure a profit or protect against loss in a declining market. Fund holdings are subject to change and should not be construed as a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. 3 Please refer to the schedule of investments for complete Fund holdings information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The NASDAQ Composite Index is a market capitalization weighted index that is designed to represent performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe.It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. equity market.It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values.It is not possible to invest directly in an index. Market capitalization refers to the total market value of a company’s outstanding shares.Market capitalization is calculated by multiplying the current market price of one share of a company’s stock by the total number of shares outstanding.“Large Cap” stocks include companies with market capitalization of $10 billion or more.“Mid Cap” stocks include companies with market capitalization between $2 billion and $10 billion.“Small Cap” stocks include companies with market capitalization of less than $2 billion.“Micro Cap” stocks include companies with market capitalization between $50 million and $300 million. The Funds are distributed by Quasar Distributors, LLC. 4 JACOB INTERNET FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2014 (as a percentage of total investments) (Unaudited) 5 JACOB SMALL CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2014 (as a percentage of total investments) (Unaudited) 6 JACOB MICRO CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2014 (as a percentage of total investments) (Unaudited) 7 JACOB WISDOM FUND INDUSTRY BREAKDOWN AS OF AUGUST 31, 2014 (as a percentage of total investments) (Unaudited) 8 Comparison of $10,000 Investment in Jacob Internet Fund vs. Indices (Unaudited) Average Annual Total Return through August 31, 2014 One Year Five Year Ten Year Jacob Internet Fund 18.37% 17.78% 11.99% S&P 500® Index 25.25% 16.88% 8.38% NASDAQ Composite Index 29.22% 19.37% 10.85% Bloomberg U.S. Internet Index 24.64% 17.42% 8.68% The Standard & Poor’s 500® Index (S&P 500®) is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ stocks.The Bloomberg U.S. Internet Index is a capitalization-weighted index comprised of U.S. internet companies that have a market capitalization greater than $250 million.The returns of the indices are not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on September 1, 2004 and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 9 Comparison of $10,000 Investment in Jacob Small Cap Growth Fund Institutional Class vs. Russell 2000 Growth Index (Unaudited) Returns as of August 31, 2014 Annual Return One Year Since Inception Jacob Small Cap Growth Fund Institutional Class 7.58% 23.82% Russell 2000 Growth Index 17.30% 27.47% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on November 12, 2012 (commencement of operations) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 10 Comparison of $10,000 Investment in Jacob Small Cap Growth Fund Investor Class vs. Russell 2000 Growth Index (Unaudited) Returns as of August 31, 2014 Annual Return One Year Three Year Since Inception* Jacob Small Cap Growth Fund Investor Class 7.26% 9.48% 13.46% Russell 2000 Growth Index 17.30% 19.21% 18.29% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on February 1, 2010 (date of reorganization) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. * Fund performance is shown beginning on February 1, 2010, which is the date the Rockland Small Cap Growth Fund (the “Predecessor Fund”) was reorganized into the Fund and the investment team of Jacob Asset Management of New York LLC (the “Adviser”) took over management of the Predecessor Fund’s portfolio. The Predecessor Fund was managed by another investment advisory firm. Performance information prior to February 1, 2010 is not shown, but is reflected in the Total Return figures in the Financial Highlights section of the financial statements. 11 Comparison of $10,000 Investment in Jacob Micro Cap Growth Fund vs. Indices (Unaudited) Returns as of August 31, 2014 Annual Return One Year Since Inception* Jacob Micro Cap Growth Fund Institutional Class 0.11% 12.65% Jacob Micro Cap Growth Fund Investor Class (0.25)% 12.27% Russell Microcap Growth Index 13.80% 22.20% Russell 2000 Growth Index 17.30% 22.54% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. Equity market.It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values. This chart assumes an initial gross investment of $10,000 made on October 16, 2012 (the day the Adviser took over exclusive management) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. * Fund performance is shown beginning on October 16, 2012, which is when the Adviser’s investment team took over exclusive management of the Jacob Micro Cap Growth Fund (formerly, PineBridge US Micro Cap Growth Fund) (the “Predecessor Fund”), which was reorganized into the Fund on November 12, 2012. In previous years, the Predecessor Fund was managed by another investment advisory firm, and, from July 9, 2012 through October 15, 2012, it was managed by the Adviser along with the portfolio manager from the prior advisory firm. Performance information prior to October 16, 2012 is not shown, but is reflected in the Total Return figures in the Financial Highlights section of the financial statements. 12 Comparison of $10,000 Investment in Jacob Wisdom Fund vs. S&P 500® Index (Unaudited) Returns as of August 31, 2014 Annual Return One Year Three Year Since Inception* Jacob Wisdom Fund 17.60% 13.30% 11.28% S&P 500® Index 25.25% 20.61% 15.68% The Standard & Poor’s 500® Index (S&P 500®) is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.The return of the index is not reduced by any fees or operating expenses. This chart assumes an initial gross investment of $10,000 made on December 1, 2009 (the day the Adviser took over management of the Wisdom Fund) and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. * Fund performance is shown beginning on December 1, 2009, which is when the Adviser’s investment team took over management of the Wisdom Fund series of New Providence Investment Trust, which was reorganized into the Wisdom Fund on February 18, 2010. Due to the change in adviser and investment technique, performance is being quoted for the period after the change in management. Performance information prior to December 1, 2009 is not shown, but is reflected in the Total Return figures in the Financial Highlights section of the financial statements. 13 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS August 31, 2014 Shares Value COMMON STOCKS % Internet-Commerce % Amazon.com, Inc.* $ Ctrip.com International Ltd.—ADR*^ eBay Inc.* E-House (China) Holdings Ltd.—ADR^ Expedia, Inc. Shutterfly, Inc.* Internet-Infrastructure % Apple Computer, Inc. Applied Optoelectronics, Inc.* athenahealth Inc.* CEVA, Inc.* Cisco Systems, Inc. Cvent, Inc.* Ellie Mae, Inc.* Immersion Corp.* iPass Inc.* LogMeIn, Inc.* Mitek Systems, Inc.* Numerex Corp.* Rally Software Development Corp.* Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp. Silicon Image, Inc.* Internet-Media % Facebook, Inc.* Google Inc.* Jiayuan.com International Ltd.—ADR^ LinkedIn Corp.* SINA Corp.*^ Tencent Holdings Ltd. (HK) TripAdvisor, Inc.* Twitter, Inc.* The accompanying notes are an integral part of these financial statements. 14 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Shares Value COMMON STOCKS—(Continued) % Internet-Media—(Continued) % Yahoo! Inc.* $ Yelp! Inc.* TOTAL COMMON STOCKS (Cost $27,574,723) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $2,412,965) TOTAL INVESTMENTS (Cost $29,987,688) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non-Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. The accompanying notes are an integral part of these financial statements. 15 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2014 Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation5.1% DHX Media Ltd.^ $ Multimedia Games Holding Co., Inc.* Biotech & Pharmaceuticals % Array BioPharma Inc.* Celldex Therapeutics, Inc.* Cempra, Inc.* Curis, Inc.* Esperion Therapeutics, Inc.* Omeros Corp.* Pacira Pharmaceuticals, Inc.* Tetraphase Pharmaceuticals, Inc.* Energy-Exploration & Production % Carrizo Oil & Gas, Inc.* Matador Resources Co.* Penn Virginia Corp.* Triangle Petroleum Corp.* Energy-Infrastructure & Services % Chart Industries, Inc.* Financial % HomeTrust Bancshares, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % MasTec, Inc.* Mistras Group, Inc.* XPO Logistics, Inc.* Medical Devices % Derma Sciences, Inc.* DexCom, Inc.* Foundation Medicine, Inc.* The accompanying notes are an integral part of these financial statements. 16 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Shares Value COMMON STOCKS—(Continued) % Medical Devices—(Continued) % TearLab Corp.* $ Retail & Restaurants % Steven Madden, Ltd.* Tilly’s Inc.—Class A* Technology-Hardware % Applied Optoelectronics, Inc.* CEVA, Inc.* Technology-Software & Services % Cvent, Inc.* E-House (China) Holdings Ltd.—ADR^ Ellie Mae, Inc.* Immersion Corp.* LogMeIn, Inc.* Numerex Corp.* Rally Software Development Corp.* Shutterfly, Inc.* SINA Corp.*^ Yelp! Inc.* TOTAL COMMON STOCKS (Cost $14,483,351) The accompanying notes are an integral part of these financial statements. 17 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Share Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $259,212) TOTAL INVESTMENTS (Cost $14,742,563) % OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non-Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 18 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2014 Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % DHX Media Ltd.^ $ Multimedia Games Holding Co., Inc.* Biotech & Pharmaceuticals % Array BioPharma Inc.* Cancer Genetics, Inc.* Cempra, Inc.* Curis, Inc.* Esperion Therapeutics, Inc.* Omeros Corp.* Tetraphase Pharmaceuticals, Inc.* Chemicals % BioAmber, Inc.* Energy-Exploration & Production % Penn Virginia Corp.* Triangle Petroleum Corp.* Financial % HomeTrust Bancshares, Inc.* Food & Beverages % Reed’s, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % CECO Environmental Corp. Energy Recovery, Inc.* Mistras Group, Inc.* Medical Devices % Derma Sciences, Inc.* Foundation Medicine, Inc.* iCAD, Inc.* Nanosphere, Inc.* The accompanying notes are an integral part of these financial statements. 19 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Shares Value COMMON STOCKS—(Continued) % Medical Devices—(Continued) % STAAR Surgical Co.* $ TearLab Corp.* Retail & Restaurants % Jamba, Inc.* Pizza Inn Holdings, Inc.* Tilly’s Inc.—Class A* Technology-Hardware % Applied Optoelectronics, Inc.* CEVA, Inc.* Lantronix, Inc.* Netlist, Inc.* Silicon Image, Inc.* Technology-Software & Services % Ellie Mae, Inc.* Immersion Corp.* iPass Inc.* Jiayuan.com International Ltd.—ADR^ LogMeIn, Inc.* Mitek Systems, Inc.* Numerex Corp.* Rally Software Development Corp.* TOTAL COMMON STOCKS (Cost $11,357,973) The accompanying notes are an integral part of these financial statements. 20 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $1,278,095) TOTAL INVESTMENTS (Cost $12,636,068) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non-Income Producing. (a) 7-day yield. ^ U.S. Dollar-denominated foreign security. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 21 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS August 31, 2014 Shares Value COMMON STOCKS % Air Freight & Logistics % Union Pacific Corp. $ United Parcel Service, Inc. (UPS)—Class B Beverages % Anheuser-Busch InBev NV—ADR^ The Coca-Cola Co. Diageo plc—ADR^ Cable/Satellite TV % DIRECTV* Liberty Global plc*^ Viacom Inc. Commercial Banks % Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies % AutoZone, Inc.* The Sherwin-Williams Co. Verisk Analytics, Inc.—Class A* Consumer Finance % American Express Co. MasterCard, Inc.—Class A Visa Inc.—Class A Consumer Non-Cyclical % Lorillard, Inc. Philip Morris International Inc. Diversified Manufacturing % Dover Corp. The accompanying notes are an integral part of these financial statements. 22 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Shares Value COMMON STOCKS—(Continued) % Food & Staples Retailing % Costco Wholesale Corp. $ Wal-Mart Stores, Inc. Food Products % Campbell Soup Co. Mead Johnson Nutrition Co. Unilever NV—NY Shares—ADR^ Health Care Equipment & Supplies % C.R. Bard, Inc. DaVita HealthCare Partners Inc.* Hotels, Restaurants & Leisure % McDonald’s Corp. Insurance % Berkshire Hathaway Inc.—Class B* The Chubb Corp. Machinery % Cummins Inc. The Toro Co. WABCO Holdings Inc.* Oil, Gas & Consumable Fuels % Exxon Mobil Corp. Southwestern Energy Co.* Pharmaceuticals % Eli Lilly & Co. Gilead Sciences, Inc.* Technology-Hardware & Software % Apple Computer, Inc. The accompanying notes are an integral part of these financial statements. 23 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) August 31, 2014 Shares Value COMMON STOCKS—(Continued) % Technology-Hardware & Software—(Continued) % International Business Machines Corp. (IBM) $ Textiles, Apparel & Luxury Goods % Kohl’s Corp. Nike, Inc.—Class B TOTAL COMMON STOCKS (Cost $7,233,879) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $8,891) TOTAL INVESTMENTS (Cost $7,242,770) % OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non-Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 JACOB FUNDS INC. STATEMENTS OF ASSETS AND LIABILITIES August 31, 2014 Jacob Jacob Small Cap Internet Fund Growth Fund Assets: Investments, at value (cost $29,987,688 and $14,742,563, respectively) $ $ Receivable for capital shares sold 51 Receivable for investments sold Dividend Receivable 2 Receivable from Adviser — Other assets Total Assets Liabilities: Payable for securities purchased — Payable to Adviser — Payable for distribution expenses (see Note 8) Payable for capital shares repurchased Accrued printing and mailing fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Capital Stock $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investment transactions ) Net unrealized appreciation on investments Total Net Assets $ $ Institutional Class(1) Net Assets $
